Title: From Alexander Hamilton to Daniel Jackson, 14 June 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York June 14, 1799
          
          I have heretofore received the following letters one of the 3d. of May from the Secy of War transmitting one to him of the 6th. of Feby from Capt Stoddard on the subject of naming the Fort at Portland—one from Capt Gates to the another of the 13 of that month, from Capt Gates, both transmitted by to the Secy. of War & by him transmitted to me—one from three from yourself to me of the 27 of that Month, the 11 of May and the 6th of June; to the contents of which I shall now reply in all the particulars in which they may not have been anticipated.
          The letter from Capt Stoddard proposes to name the Fort at Portland McHenry. The Secretary directs that it may be named Sumner in token of his respect for the present Governor of Massachsetts. It is accord You will accordingly cause it to be so named.
          The letter from Capt Gates suggests the expediency of discharging Abraham Rand a soldier in his company as having who by intemperance has rendered himself by intemperance unfit for the service—You will carefully inquire into the situation of this man, what age he is of, whether at the time of his inlistment, he could was under the same disability and to a degree that could have been easily discovered before his inlistment, by whom he was inlisted, and whether he be really unfit for the service. If you are well satisfied that the latter is the case, you will give him a discharge—in every event reporting to me the circumstances which have appeared on inquiry and what you shall have determined.
          The return — of articles wanting, which was enclosed in your letter of the 27 of Feby was forwarded to the war Department in order that they might be furnished. I hope this has been done. You are informed that you are hereafter to address yourself on the subject of supplies to Col Ebenezer Stevens at this place who I doubt not will exert himself to have have them furnished the wants of the troops under your command properly attended to—You will do well as soon as may be to transmit him exact returns of all existing deficiencies. And I shall be glad from time to time to be advised of any material omissions or delays in furnishing the troops under your command. You mention that some of the men have been without pay since their enlistment. You will advise me particularly how this matter of pay now stands. You are aware that muster & pay rolls ought always to precede the  application for money. Has this been done?
          You speak in this letter of a Hospital and Prison as necessary to be erected at some one of the posts. When you shall have informed yourself accurately whether there be any establishments of this kind at any of the Posts under your command, you will renew the mention of the subjects, giving me information of such as may now exist, if any there — be and if there be none sufficient which in your judgment will suffice, you will add your ideas of such as may be proper, the dimensions species of buildings, the most eligible sites for them and the probable Cost——  I do not exactly comprehend what you mean by a prison—At each post there should be a fit place to serve as a guard house; but more than this is not usual.
          You are informed that Lt. Leonard with his men — is now at Fort Jay. The men are going through the process of inoculation. This effected, they will be sent to New London. They have received cloathing and will be supplied with other necessaries—
          I shall be glad to have plans of all the fortified posts within your command. Of those at Rhode Island plans have been forwarded by Major Toussard.
          You are authorised as requested by your letter of the 11 of  May to convene — a General Court martial: Lt Capt Lemuel Gates to be the President and name yourself as the Judge Advocate such persons as you shall name. It is desireable that all the prisoners at  Posts neighbouring who may be convenient to the place of sitting of the Court should be tried.
          I am
          Your letter of the 6th. instant mentions a difficulty concerning rations. I am sensible that some embarrassment must ensue. To make a difference in this respect between men in the same company merely from a difference in the time of inlistment would be attended with the every inconvenience. —— It must be endeavoured by skilful management to effect uniformity. It is of course to be understood and insisted upon with the Contractors, that the meat be of really good quality. and As to the proportion of fresh to salt, a recent general order, which will reach you before this letter, regulates places that (as I trust) upon a footing which will be satisfactory. The —
          I have written pointedly to the Secy of War on the subject of Cloathing.  for Capt Gates company There have been some disappointments in the measure of that department for obtaining  Cloathing a supply which have occasionned delay. I am assured that every thing is now in a train to obviate in future such unpleasant deficiencies.
          You will name and communicate to me a fit person of your batalion to act as Assistant to the Regimental Pay Master & another to act as Assistant to the Quarter Master. This is necessary to a regular course of accountability for the supplies furnished.
          You suggest a distribution of the four Companies of your batalion among the different posts. I have not data enough to judge with certainty accurately what will be the best distribution. But it appears to me pretty evident that Rhode Island will require more than any other point which is not contemplated in your plan. In other respects it is probably right. But it will be agreeable to me that you confer with Major Toussard & that you   make such a disposition as he shall approve.
          Agents of War Department & Contractors N. Hampshire Massachusetts Rhode Island & Connecticut —
          You are apprized that the Contractors are to furnish the means of transportation.
          The names of the Agents and Contractors for the War Department in the Eastern States are as foll for Massachusetts Jonathan Jackson Esqr. agent Joseph Ruggles, Nathl. Ruggles Ralph Smith Aaron Davis & Charles Davis. Contractors—
          for New Hampshire Jacob Sheafe Esquire Agent Isaac Waldron Jr. Contractor—
          for Rhode Island Archibald Crary Agent John L Ross Contractor
          for Connecticut Jedediah Huntington Agent Roger Fuller, Josiah Barber and Elijah House & Son Contractors—
          You are appraised that the Contractors are to furnish the means of transportation.
          With great Con
          
            
              June 18
            
            P.S
            The death of Gov Sumner is not to prevent the naming of the Fort as above directed—This tribute of respect is no less due to his memory than it was to his living virtues.
          
        